Citation Nr: 1448198	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable disability rating for service-connected allergic rhinitis with left ear Eustachian tube discomfort, to include whether a separate disability rating for a disease of the ear is warranted.

3.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected low back disability rated as status post multiple lumbar sprains with thoracolumbar scoliosis and a history of thoracic strain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is in the claims file.

In July 2010, the Board remanded the claims for further development.  The Board now finds that the RO substantially complied with the Board's remand directives and that a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an initial compensable rating for service-connected  allergic rhinitis with left ear Eustachian tube discomfort and entitlement to an initial rating in excess of 10 percent for a service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran has raised a claim for entitlement to an earlier effective date for the assignment of 10 percent disability evaluations for right and left lower extremity radiculopathy.  The Board does not currently have jurisdiction over this claim and so refers the matter to the RO for appropriate action.


FINDING OF FACT

The evidence of record indicates a decrease of hearing acuity in the Veteran's left ear; however, hearing loss for VA purposes has not been shown.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a May 2006 and June 2007 pre-adjudication letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, private treatment records and VA treatment records, to include records as recent as May 2014.  The Veteran has not identified any outstanding evidence.

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination in November 2010 following the Board's remand.  An audiologist reviewed the Veteran's claims file, recorded the Veteran's subjective complaints, and provided the proper objective tests including an audiogram and the Maryland CNC speech discrimination for each ear.  The Board finds the examination report to be thorough, detailed and adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection for Left Ear Hearing Loss

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The regulation at 38 C.F.R. § 3.385 defines hearing loss disability for VA purposes.  Hearing loss is only considered a disability when an audiological examination reveals that the threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss.  This is because there is no evidence of a current hearing loss disability for VA purposes and the existence of a current disability is a non-discretionary criteria necessary for entitlement to service connection.

The November 2010 audiogram reflected pure tone decibels as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
20
25
25
Left Ear
5
15
20
35
35

Speech recognition scores were 100 for the left ear and 96 percent for the right ear.

The Board recognizes that the most recent VA examination of record is nearly four years old.  However, the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95) unless there is evidence of record that the disability has worsened since the last examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Here, the Board is in possession of treatment records dated as recently as May 2014.  These records do show continuing hearing impairment in the left ear which is affected by tinnitus and other symptoms such as pressure and pain in the ear; however, there is no evidence that the Veteran's hearing loss has worsened or that he now has hearing loss that would qualify as a current disability for VA purposes.  

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Until the Veteran's left ear hearing impairment meets the criteria for a disability under 38 C.F.R. § 3.385, there can be no entitlement to service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, although the Veteran does have Eustachian tube dysfunction in his left ear which affects his hearing acuity, the evidence does not reflect the existence of a hearing loss disability as defined by VA regulations.  Therefore, the Board cannot grant the claim for service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss is denied.





REMAND

Reason for Remand: To schedule VA examinations to assess the current nature and severity of the Veteran's service-connected disabilities.

The Board sincerely regrets further delay; however, upon review of the record, the Board finds that further development is necessary to afford the Veteran adequate due process prior to final adjudication of the claims.

I.  Increased rating/s for allergic rhinitis with left ear Eustachian tube discomfort

The record reflects that the Veteran has been diagnosed with both allergic rhinitis and left ear Eustachian tube dysfunction.  The Veteran contends that he should be afforded separate disability ratings for each disability because they are distinct disorders and have differing symptomatology.  The Board notes a more recent diagnosis of Meniere's syndrome that involves all the ear related symptoms of which the Veteran complains, as well as treatment for otitis media with vertigo.  The Board finds that further development of such evidence is necessary prior to final adjudication of the claim.

As an initial matter, the Board finds that the Veteran is entitled to a separate rating for the disability present in his left ear.  Allergic rhinitis, rated under DC 6522, is considered a disease of the nose and throat pursuant to 38 C.F.R. § 4.97.  The symptoms affecting the Veteran's ear should be evaluated separately under the schedule of ratings for diseases of the ear pursuant to 38 C.F.R. § 4.87.  

The remaining question, therefore, is how the Veteran's left ear diability should be rated throughout the appeal period.  The current evidence of record on this issue is insufficient for the Board to conclusively decide.

By way of background, in an examination report dated in July 2006 prior to separation from service, the examiner indicated the Veteran had both allergic rhinitis and left Eustachian tube dysfunction.  Review of the STRs included treatment for rhinitis in January 1997 and May 2002.  Multiple visits for treatment of left Eustachian tube dysfunction were noted in service between 1995 and 2000.  

In December 2006, service connection for allergic rhinitis with left Eustachian tube discomfort with an evaluation of 0 percent was granted.  The RO recognized intermittent treatment for allergic rhinitis and left Eustachian tube "congestion or dysfunction" during service.  The RO explained that the rhinitis and left Eustachian tube dysfunction were evaluated together because the medical evidence showed the conditions caused similar symptoms of congestion, treated with the same medications.  The RO indicated that a separate evaluation for left Eustachian tube dysfunction could only be assigned if the evidence showed findings such as chronic ear infection, hearing loss, or peripheral vestibular disorder.

In a March 2008 statement, the Veteran indicated his belief that the Eustachian tube pain and the loss in his hearing acuity was not related to his rhinitis.  He indicated that his left ear pain, recurring infections and feeling of inner ear pressure began prior to his sinus problems.

In a July 2008 statement of the case, the RO reconsidered the Veteran's symptoms.  The RO separately considered the Veteran's "left Eustachian tube discomfort" analogous to chronic suppurative otitis media under Diagnostic Code (DC) 6200.  The RO indicated that pursuant to DC 6210 (pertaining to chronic otitis externa) a noncompensable evaluation is assigned in the absence of swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  Because the record did not reflect such symptoms, the RO concluded that "a compensable evaluation [was] not supported at [that] time" and declined to afford a separate evaluation for left Eustachian tube dysfunction.

In his August 2008 Form 9, the Veteran repeated his contention that his left inner ear problem was related to different symptoms than those caused by rhinitis.  Specifically, he indicated the presence of pain in the left ear which caused him dizziness and the occasional loss of a sense of balance.  

In April 2009, the Veteran underwent a VA examination.  He denied having allergic rhinitis or any symptoms related thereto.  He reported that such a diagnosis was provided by the examiner during his first evaluation, but that he only had "colds" every so often.  He described constant pain behind the left ear, pressure in the ear and intermittent disequilibrium. 

At his February 2010 hearing before the Board, the Veteran indicated he was in agreement with the noncompensable rating for rhinitis, but, he believed VA had missed rating his Eustachian tube dysfunction which was his "constant problem." 

In July 2010, the Board remanded the claim for an examination to determine whether the Veteran's Eustachian tube dysfunction and allergic rhinitis were distinct disabilities with different symptomatology.

At his November 2010 VA examination, the Veteran indicated he developed a left ear infection while on active duty and that thereafter he continued to experience residual sharp pains, headaches, ear fullness, tinnitus and dizziness that he associated with the "initial infectious episode."  As to rhinitis, the Veteran indicated occasional episodes of nasal congestion approximately 2 times per month.  He reported taking over the counter medication for such symptoms.  Upon examination, there was no evidence of nasal polyps or obstruction in either nostril.  The examiner diagnosed left ear Eustachian dysfunction and allergic rhinitis and described both as being "currently active."  The examiner indicated that the left ear Eustachian tube dysfunction and allergic rhinitis are separate and distinct disabilities which have "entirely unrelated symptoms and times of occurrence."

Evidence between the November 2010 examination and the most recent treatment records dated in May 2014 do not show a significant change in symptoms.  The Veteran still experiences pain and pressure in his ears, as well as dizziness, hearing impairment and tinnitus.  Most notably, however, the records include a diagnosis of Meniere's syndrome which is rated based on hearing impairment, vertigo and tinnitus; all symptoms the Veteran continues to experience.  

Eustachian tube dysfunction is not listed in the Rating Schedule. The regulation 38 C.F.R. § 4.27 provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99." See 38 C.F.R. § 4.20.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.  Therefore, DC 6299-6200 indicates that an unlisted disease of the ear, such as Eustachian tube dysfunction, will be rated as chronic suppurative otitis media. 38 C.F.R. § 4.87, Diagnostic Code 6200.

The Board recognizes that the RO has considered a rating under DC 6299-6200 and determined it was not warranted in the absence of suppuration or aural polyps.  However, it appears that the inquiry is more complicated especially given the indication of Meniere's disease in the record and the evidence of the presence of Meniere's related symptoms prior to actual diagnosis.

Meniere's syndrome is rated under DC 6205.  Under DC 6205, a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A Note indicates that Meniere's syndrome is to be evaluated under such criteria or by separately evaluating vertigo (as a peripheral vestibular disorder under DC 6204), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  The Note also instructs that evaluations for hearing impairment, tinnitus or vertigo cannot be combined with an evaluation under DC 6205.

Here, the Veteran already has a 10 percent rating for service-connected tinnitus effective from November 1, 2006, the day after separation from service.  The evidence of record reflects the Veteran experiences at least occasional dizziness as a result of his left ear disability that would arguably justify a separate 10 percent rating for a peripheral vestibular disorder pursuant to DC 6204.  As discussed in the decision above, the Veteran does not have hearing loss for VA purposes and thus he cannot be compensated for his hearing impairment under 38 C.F.R. § 3.385.  

Based on the foregoing, the Board finds that an examination is warranted to determine whether the Veteran's symptoms that have been manifesting since service are due to Meniere's syndrome and whether he should be properly evaluated for his left ear symptomatology pursuant to DC 6205 for any or all of the appeal period or whether the use of another diagnostic code or codes is more appropriate to compensate for left ear disability that is separate and distinct from rhinitis (a disease of the nose).  

II. Increased rating for a low back disability

In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  

Here, the most recent VA examination of record is dated in October 2011 and the findings regarding limitation of motion would not warrant a disability rating in excess of 10 percent.  However, VA treatment records and lay evidence dated after October 2011 indicate a worsening disability with further functional limitation and potential neurological abnormality, to include fecal leakage.   To afford the Veteran every opportunity and because recent VA treatment records suggest an increase in disability, the Board will remand the claim for a current examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected allergic rhinitis with left Eustachian tube discomfort.

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Following review of the record and examination of the Veteran, the examiner should indicate which symptoms can be associated with the Veteran's rhinitis.  Specifically, the examiner should identify whether polyps are present and whether there is greater than 50-percent obstruction on both sides or complete obstruction on one side of the nose.

The examiner should then separately indicate which symptoms can be associated with the Veteran's diagnosed Eustachian tube dysfunction and whether such diagnosis is the proper one, in light of the evidence of hearing impairment, tinnitus and vertigo which suggest the presence of Meniere's syndrome.  

The examiner should note the diagnosis of Meniere's disease beginning in 2011 and indicate whether the disease was likely present prior to diagnosis and, if so, when the diagnosis could have been made based on the evidence of record.  The examiner should also note treatment for otitis media with vertigo and indicate if such disability remains present and, if so, its likely time of onset.

In regard to symptoms associated with the Veteran's left ear disability, the examiner should indicate the following:

(a) whether the Veteran experiences dizziness as a result of his left ear disability and how often;

(b) whether the Veteran occasionally staggers due to dizziness as a result of his left ear disability;
 
(c) whether there are objective findings supporting a diagnosis of vestibular disequilibrium;

(d)  whether and how often the Veteran experiences vertigo resulting in a cerebellar gait.

If chronic otitis externa is present, the examiner should indicate the presence of swelling, dry and scaly or serious discharge, and itching requiring frequent and prolonged treatment.

Finally, the examiner should provide an opinion as to what impact, if any, the Veteran's allergic rhinitis and the symptoms associated with dysfunction in the left ear, have on the Veteran's occupational functioning.

The RO should ensure that all information required for rating purposes is provided by the examiner.

3.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected low back disability rated as status post multiple lumbar sprains with thoracolumbar scoliosis and a history of thoracic strain.

The claims file should be made available for review, and the examination report should reflect that such review occurred.

The examiner should perform range of motion testing.
Along with reporting range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his low back disability and what impact, if any, those have on his occupational functioning.

The RO should ensure that all information required for rating purposes is provided by the examiner.

4.  When the development requested has been completed, the claims should be reviewed and reajudicated by the RO.  

The RO must consider the rating of not only the Veteran's rhinitis, but also, a separate rating for those symptoms representing a disease of the ear which are separate and distinct from those caused by rhinitis.  

If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


